Citation Nr: 0116313	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-35 786	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a deformity of the 
dorsal spine with scoliosis.

3.  Entitlement to service connection for rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision of the St. 
Petersburg, Florida RO which denied the veteran's claims of 
service connection for rhinitis, bronchitis, and a deformity 
of the dorsal spine with scoliosis.  The veteran's claims 
file was transferred to the Montgomery, Alabama RO.  

In April 1999, the Board remanded the case to the RO for 
further evidentiary development.  The case was returned to 
the Board in May 2001.

In a September 2000 statement, the veteran indicated he was 
no longer interested in appealing claims for increased 
ratings for hypertension and psoriasis; as such, these claims 
are no longer before the Board. 


FINDINGS OF FACT

1.  Rhinitis was not diagnosed during service; and there is 
no competent medical evidence on file showing that current 
rhinitis is related to service.

2.  There is no current evidence of chronic bronchitis.

3.  A deformity of the dorsal spine with scoliosis was not 
diagnosed during service; and there is no competent medical 
evidence on file linking a deformity of the dorsal spine with 
scoliosis to service.


CONCLUSIONS OF LAW

1.  The veteran's rhinitis was not incurred or aggravated 
during active duty.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303, 3.380 (2000).

2.  Chronic bronchitis was not incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000). 

3.  A deformity of the spine with scoliosis was not incurred 
or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1989 to July 
1994.

When the veteran was examined for enlistment purposes in 
October 1988, his nose, sinuses, lungs and chest, mouth and 
throat, and spine were within normal limits.  On an 
associated medical history form, the veteran did not report a 
history of any abnormalities. 

A June 1989 service medical record which is partially legible 
reflects that the veteran presented with complaints of a sore 
throat and swollen glands.  On examination, his nose was 
congested, and his lungs were clear on auscultation and 
percussion.  He had no known allergies.  The assessment was 
tonsillitis with reactive []. 

In October 1989, the veteran presented with complaints of a 
productive cough for over seven weeks.  On examination, his 
nose membranes were congested; his throat was essentially 
clear; his lungs revealed scattered dry rales; and his lung 
fields revealed no dullness on percussion.  It was noted he 
had no allergies and was a smoker.  The assessment was 
bronchitis.  Among the treatment recommendations was the 
suggestion that the veteran stop smoking.

In December 1989, the veteran reported he had been smoking 
cigarettes for 2 years. 

In March 1990, he reported having upper back pain.  He said 
he had pulled himself through a hatch and experienced sharp 
pain of the right thoracic region.  He said this had happened 
once before.  On examination, his range of motion of the neck 
was decreased; he had pain over the right scapula; and no 
spasms were seen.  The assessment was a neck strain.

In August 1991, the veteran complained of having a cold and 
sinus congestion for three days.  On examination, his frontal 
sinuses were tender and his nose was congested.  His throat 
was erythremic with post nasal drainage.  His chest was 
clear.  The impression was an upper respiratory infection.  

In a February 1992 dental health questionnaire, the veteran 
indicated he had a history of sinus problems. 

In August 1992, the veteran presented with complaints of back 
pain for two days.  He said he was lifting a chair over his 
shoulder and started having back pain and pain about his 
right shoulder blade the next day.  He related that when he 
turned his head, he could feel pain shooting from his back 
down his right arm to the middle finger.  On examination of 
the back, he had no crepitus, deformities, swelling, or 
redness.  He had pain on hyperextension.  The assessment was 
a back strain. 

In May 1993, the veteran reported having hay fever and said 
he was a smoker who smoked 3/4 to 1 pack per day.

In September 1993, the veteran complained of bronchitis, of a 
one day duration.  He also reported a history of bronchitis.  
He said that he was congested and had a cough (which 
increased at night) as well as green phlegm.  He said he 
smoked two packs of cigarettes per day, and he denied having 
allergies.  On examination, there was mild erythema of the 
throat to the posterior pharynx.  His left lung was clear and 
there were wheezes in the upper quadrant of the right lung.  
The assessment was chronic bronchitis. 

In October 1993, the veteran reported smoking one pack per 
day.  He also said he had no allergies, back injuries, or 
lung or respiratory disease including COPD, bronchitis, and 
pneumonitis.  On examination, his respiratory system was 
within normal limits. 

In December 1993, the veteran reported having chest 
congestion and said he suffered from chronic bronchitis.  He 
related he had a productive cough with green phlegm.  
Following an examination, the assessment was a common cold. 

In a March 1994 dental health questionnaire, the veteran 
related he had a history of hay fever and sinus problems. 

In April 1994, the veteran related he did not have a history 
of a back injury.  He related he had smoked one pack of 
cigarettes per day for five years.

In June 1994, the veteran was examined for separation 
purposes, during which it was noted that his mouth and 
throat, sinuses, nose, lungs and chest, and spine were within 
normal limits.  On an associated form, the veteran reported a 
history of hay fever and recurrent back pain.  In response to 
the veteran's self-reported history, an examiner noted the 
veteran had seasonal allergies, which was not considered 
disqualifying.  The examiner also noted the veteran had 
recurrent back problems for the last four years which neither 
restricted nor limited his activity and which was not 
considered disqualifying.

In August 1994, the veteran filed a claim of service 
connection for chronic bronchitis, sinus, and back problems. 

In September 1994, the veteran underwent a VA compensation 
examination during which he reported he had been a smoker for 
ten years, smoking about one pack per day.  He said he had 
episodes of bronchitis which were characterized by a 
productive cough of green sputum, and which were sometimes 
associated with fever and treated with antibiotics.  He said 
he had about two attacks (of bronchitis) each year for the 
previous six years.  He indicated that his other problems 
included nasal congestion, head pressure, and post-nasal 
drip.  With respect to his back, he related he had an ache 
about the interscapular area and was told at one time that he 
had a scoliosis of the dorsal spine.  On examination, his 
nasal mucous membranes were pale, pink, and swollen; and 
there was no exudate.  His respiratory system was normal.  On 
examination of the spine he had scoliosis of the dorsal 
lumbar spine and a convexity of the posterior ribs.  The 
convexity was more prominent on the right side than on the 
left, which caused an asymmetry of the scapulae.  It was 
noted he had a "slight degree of the muscles in 
interscapular area along the dorsal spine."  Otherwise, the 
spine was noted as normal, with normal range of motion.  The 
diagnoses included a deformity of the dorsal lumbar spine 
with scoliosis (as described during the examination), and a 
deformity of the convexity of the right posterior ribs; these 
findings did not produce any significant disability.  It was 
noted he did not have a sinus condition but had allergic 
rhinitis.  Finally, it was noted he had a history of acute 
episodes of bronchitis, and was a cigarette smoker.

In August 1999, the veteran underwent a VA respiratory 
examination during which he reported that he had stopped 
smoking three to four years earlier.  Before he stopped 
smoking, it was noted he had episodes of bronchitis.  He 
denied having a productive cough, sputum, hemoptysis, or 
anorexia.  He had no significant dyspnea on exertion and was 
not asthmatic.  On examination, he did not have restrictive 
disease.  X-rays of the chest were normal and reflected clear 
lungs.  The diagnosis was that a pulmonary function test 
(PFT) revealed mild restrictive defects and mild diffusion 
impairment but no obstructive defects.

In July 2000, a VA examiner noted that scoliosis of the spine 
was a congenital condition unless it was secondary to 
rheumatic conditions such as rheumatoid spondylitis or 
secondary to trauma.  The examiner noted he was unable to 
opine whether rhinitis was congenital or acquired. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the February 1995 RO decision, which denied 
the claims of service connection for rhinitis, bronchitis, 
and a back disability, due to the lack of evidence linking 
the aforementioned conditions to military service.  That is 
the key issue in this case, and the RO's February 1995 
decision, as well as the statement of the case and subsequent 
supplemental statements of the case, informed the veteran 
that medical evidence regarding the etiology of the 
disabilities in question was needed to substantiate his 
claims.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  In April 1999, the case was remanded by the Board 
for the purpose of conducting further evidentiary 
development.  The Board specifically informed the veteran, in 
its remand, that he should submit relevant evidence in 
support of his claims.  The RO has properly requested all 
relevant (treatment) records identified by the veteran and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  While VA has a 
duty to assist the veteran in the development of his claims, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In sum, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1131; 
38 C.F.R. § 3.303.  Finally, pertinent regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

1.  Rhinitis

As an initial matter, it is noted that diseases of allergic 
etiology may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.

A review of the veteran's service medical records reveals 
that on enlistment examination in October 1988, his nose and 
sinuses were normal.  During the course of service, he 
presented with intermittent complaints of nasal congestion, 
and reported a history of hay fever.  He was diagnosed as 
having tonsillitis, bronchitis, an upper respiratory 
infection, and a common cold, among other things.  There are 
absolutely no references to rhinitis, allergic or otherwise, 
during the veteran's period of active duty.  On discharge 
examination, in June 1994, it was noted that his nose and 
sinuses were within normal limits.  On an associated form, 
the veteran reported a history of hay fever.  An examiner 
commented on the veteran's self-reported history of hay 
fever, noting that the veteran had seasonal allergies, which 
were not considered disqualifying.
 
Post-service medical evidence includes a September 1994 VA 
compensation examination which reflects the opinion that the 
veteran had allergic rhinitis.  In August 1999, he underwent 
a respiratory examination, and allergic rhinitis was not 
diagnosed.  In April 1999, the Board remanded the veteran's 
case to the RO, in part, to determine whether the veteran's 
rhinitis was congenital or developmental in nature.  In July 
2000, a VA examiner responded to the Board's query, 
indicating that he was unable to opine whether the rhinitis 
was congenital or acquired. 

In sum, it is pointed out that rhinitis, allergic or 
otherwise, was not diagnosed during service, including at the 
time of his June 1994 discharge examination.  While 
"seasonal allergies" were indicated at the time of the 
discharge examination, the provisions of 38 C.F.R. § 3.380 
note that seasonal allergies are generally to be regarded as 
acute diseases, healing without residuals.  However, even 
assuming, the veteran's seasonal allergies are not acute 
diseases, there is no evidence on file showing that such were 
aggravated during service or caused permanent residuals.  In 
this regard, there is no evidence of file showing that 
rhinitis is a "seasonal allergy" residual.  

In July 2000, a VA examiner noted that he was unable to 
determine whether rhinitis was congenital or acquired.  In 
general, congenital or developmental defects may not be 
service-connected because they are not considered "injuries" 
under VA law and regulations.  38 C.F.R. § 3.303(c).  
However, congenital or development defects may be service-
connectable where a superimposed injury occurs during, or as 
a result of, active service.  VA O.G.C. Prec. Op. No. 82-90 
(July 18, 1990). Service connection may be granted for 
diseases of congenital, developmental, or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted an "aggravation" of the 
disease.  

If it is assumed, for argument sake, that the veteran's 
rhinitis is a congenital defect, service connection for such 
is not warranted as there is no evidence of a superimposed 
injury during or as a result of service.  Finally, if it is 
assumed, again, for argument sake, that rhinitis is acquired 
(i.e. developmental), service connection for such would 
similarly be precluded as there is no evidence of inservice 
aggravation.  Again, it is pointed out that rhinitis was 
never diagnosed during service.

The veteran's statements, in support of his claim, which are 
to the effect that he has rhinitis which is attributable to 
service, are not cognizable evidence since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of the disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is not the case in this instance as 
the weight of the evidence is against the claim of service 
connection for rhinitis.

2.  Chronic Bronchitis

A review of the veteran's service medical records shows that 
his mouth and throat, and chest and lungs were within normal 
limits on enlistment examination in October 1988.  In October 
1989, he presented with complaints of a productive cough for 
several weeks.  It was also noted that he smoked cigarettes.  
Following an examination, he was diagnosed as having 
bronchitis.  In September 1993, he was diagnosed as having 
chronic bronchitis.  On examination, in October 1993, his 
respiratory system was within normal limits.  In December 
1993, he presented with complaints of chest congestion, and 
reported he had chronic bronchitis.  Following an 
examination, the diagnosis was not bronchitis but a common 
cold.  On separation examination in June 1994, the veteran's 
mouth and throat, and chest and lungs were within normal 
limits; and chronic bronchitis was not diagnosed. 

Post-service medical evidence shows that the veteran 
underwent a VA compensation examination in September 1994, 
during which he reported he had episodes of bronchitis.  He 
related he had experienced two attacks of bronchitis every 
year, for the previous six years.  On examination, his 
respiratory system was normal.  The diagnoses included a 
history of acute episodes of bronchitis.  During an August 
1999 VA respiratory examination, the veteran indicated he had 
quit smoking.  Prior to quitting, he reported he had episodes 
of bronchitis.  On examination, his lungs were clear and 
there was no restrictive disease.  PFTs revealed some 
restrictive but no obstructive defects.  Bronchitis was not 
diagnosed. 

In sum, while the veteran was diagnosed as having bronchitis 
on two isolated occasions during active service, in 1989 and 
1993, there is no post-service evidence of such.  In this 
regard, it is noted that his respiratory system was normal 
during his September 1994 VA examination; and the diagnosis 
was a history of acute bronchitis.  He was neither diagnosed 
as having current acute nor current chronic bronchitis.  The 
1994 examiner's diagnosis suggests that the veteran's bouts 
with bronchitis during service were improperly characterized 
as chronic (in 1993).  The acute nature of bronchitis is 
further supported by the veteran's own statements during a 
September 1999 VA respiratory examination, during which he 
reported that he had episodes of bronchitis prior to quitting 
smoking.  In other words, he seemed to indicate that his 
episodes of bronchitis ceased when he quit smoking.  While 
there was evidence of respiratory symptoms on PFTs in 
September 1999, this symptomatology was not attributed to 
bronchitis.  

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
the instant case, there is no evidence of a current and 
competent diagnosis of chronic bronchitis; as such, the claim 
of service connection must be denied. 

Again, the veteran's statements, in support of his claim, 
which are to the effect that he has chronic bronchitis which 
is attributable to service, are not cognizable evidence 
since, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of the disorder.  
Espiritu.  

3.  Back Disorder

The veteran's spine was within normal limits on enlistment 
examination in October 1988.  In March 1990, he complained of 
upper back pain.  He related that he had injured himself 
about the right thoracic region when he pulled himself 
through a hatch.  He related that "this" had happened once 
before.  A back disability was not diagnosed; rather, it was 
noted he had a neck strain.  Several years later, in August 
1992, the veteran again presented for treatment.  He related 
he had lifted a chair over his shoulder, and thereafter 
experienced back and shoulder pain.  Following an 
examination, the diagnosis was a back strain.  On discharge 
examination in June 1994, the spine was noted as within 
normal limits.  On an associated history form, the veteran 
reported a history of recurrent back pain.  In response to 
the veteran's self-reported history, an examiner noted that 
the veteran had recurrent back problems for the previous four 
years, which did not restrict or limit his activities, and 
such problems were not considered disqualifying. 

Post-service medical evidence shows that the veteran 
underwent a VA examination in September 1994, during which he 
reported he had a back ache.  Following an examination, the 
diagnoses included a deformity of the dorsal lumbar spine 
with scoliosis, which did not produce significant disability.  
In July 2000, a VA examiner indicated that scoliosis was a 
congenital condition unless it was secondary to rheumatic 
conditions (e.g. rheumatic spondylitis) or was secondary to 
trauma.  

The veteran was never diagnosed as having a deformity of the 
dorsal spine or scoliosis during active duty.  A back problem 
(i.e. a back strain) was objectively noted on one occasion 
during active duty, in August 1992.  Thereafter, his back was 
noted as normal, including at the time of his June 1994 
discharge examination.  While an examiner noted that the 
veteran had recurrent back problems at the time of his 
discharge examination, it appears that this conclusion was 
based on the veteran's self-reported history.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993) (a diagnosis is only as good 
and credible as the history on which it is predicated).  In 
sum, the more probative evidence on file shows that the 
veteran only experienced acute and transitory back problems 
(not including a deformity of the dorsal spine or scoliosis) 
during active duty.  

A few months after his service separation, he was diagnosed 
as having a back disability.  Specifically, in September 
1994, it was noted he had a deformity of the dorsal spine 
with scoliosis.  In July 2000, it was opined that the 
veteran's scoliosis was a congenital condition unless it was 
secondary to a rheumatic condition or to trauma.  If the 
veteran's scoliosis is considered a congenital defect, such 
would not be service-connected, as congenital defects are not 
diseases or injuries within in the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).  However, as previously 
noted, congenital or development defects may be service-
connectable where a superimposed injury occurs during, or as 
a result of active service.  VAOGCPREC 82-90 (July 18, 1990).  
In this regard, no evidence has been presented which shows 
that the veteran incurred a superimposed injury during 
service.  While he had back complaints following a lifting 
injury in August 1992, later evidence reflects that his back 
was normal.

Additionally, VA's General Counsel rendered an opinion which 
indicates that a distinction is to be made between 
congenital/developmental defects and congenital/developmental 
diseases.  VAOPGCPREC 82-90 (July 18, 1990); see also Monroe 
v. Brown, 4 Vet. App. 513 (1993).  Congenital diseases may be 
service-connected, primarily because they are subject to 
improvement or deterioration.  Id.  If, in the veteran's 
case, scoliosis is considered a congenital disease, there 
would have to be evidence showing a deterioration of his 
condition during service.  However, there is no corroborative 
evidence of deterioration during service.  Rather, as noted 
above, his inservice back symptoms were acute and transitory, 
resolving without residual disability.

Finally, addressing the July 2000 examiner's final 
pronouncement, there is no competent medical evidence showing 
that the veteran's currently diagnosed scoliosis is either 
attributable to a rheumatic condition or to trauma.  

The Board is mindful of the veteran's assertions that his 
current back disability developed in service.  However, to 
establish service connection, competent medical evidence 
providing a nexus between the current disability and service 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
While his statements concerning in-service and post-service 
manifestations cannot be ignored, as he is competent as a 
layman to describe the symptoms as he experiences them, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to make a medical diagnosis or to relate a medical 
findings to a specific cause.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu.  Thus, he is not 
competent to conclude, in clinical terms, that his current 
disability is etiologically related to symptomatology 
exhibited in service and/or any incident occurring therein. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is not the case in this instance as 
the weight of the evidence is against the claim.


ORDER

Service connection for rhinitis is denied.

Service connection for bronchitis is denied.

Service connection for a deformity of the dorsal spine with 
scoliosis (claimed as back pain) is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

